   Case: 1:18-cr-00284 Document #: 310 Filed: 05/30/21 Page 1 of 3 PageID #:2185




                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

UNITED STATES OF AMERICA,

    Plaintiff,

        v.                                              18 CR 284

John Phillips,

    Defendant.


                 Motion for Court Order for Indigent Civilian Witness Travel

        Now comes the Defendant, John Phillips, by and through his attorney Bedi & Singer,
LLP, moves for an order authorizing the US Marshall service to facilitate and pay for indigent
travel of civilian out of custody defense witnesses:

   1. Defendant is charged with dealing firearms without a federal firearm license, transferring
      firearms to out-of-state residents, and being a felon in possession of a firearm. The
      undersigned was appointed under the CJA. The trial is set to begin July 8, 2021, which is
      scheduled to last at least two weeks, maybe longer.

   2. There are a number of out of district civilian defense witnesses.

   3. The undersigned counsel has conferred with Heather Ulrich Supervisory Deputy U.S.
      Marshal, who indicated a court order, is required for the US Marshals to assist and fund
      indigent travel of out of district civilian witnesses

       WHEREFORE, pursuant to the Fifth and Sixth Amendments to the United States
Constitution, Defendant respectfully requests this Court to enter an order directing the US
Marshall to provide travel expenses for out of district, civilian defense witness or any other relief
deemed necessary.


                                                      s/ Jonathan S. Bedi
                                                      Jonathan S. Bedi
                                                      Dena M. Singer
   Case: 1:18-cr-00284 Document #: 310 Filed: 05/30/21 Page 2 of 3 PageID #:2186




                                                   Bedi & Singer, LLP
                                                   53 West Jackson Blvd
                                                   Chicago, IL 60604
                                                   Phone: (312) 525-2017
                                                   jbedi@bedisinger.com
                                                   dsinger@bedisinger.com
                                                   Attorneys for Defendant




                               CERTIFICATE OF SERVICE

The undersigned attorney certifies that the foregoing document was filed via the Court’s ECF
system.



                                                           s/Jonathan S. Bedi
                                                           Attorney for Defendant
Case: 1:18-cr-00284 Document #: 310 Filed: 05/30/21 Page 3 of 3 PageID #:2187
